Citation Nr: 1516774	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) claimed due to military sexual trauma (MST) or, alternatively, depression claimed secondary to chronic joint pain stemming from service-connected back and knee disabilities.

2.  Entitlement to a rating greater than 10 percent for left knee instability prior to October 1, 2012.

3.  Entitlement to an initial rating greater than 40 percent for lumbar strain.

4.  Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to October 2000 and served in the Army National Guard from April 2001 to September 2006 with various periods of active duty, active duty for training, and inactive duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008, February 2010, and April 2010 (PTSD only) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues on appeal require clarification.  The Veteran was originally granted service connection for his bilateral knees in a June 2001 rating decision.  At that time, he was assigned 10 percent ratings for his left and right knee respectively under Diagnostic Codes 5299-5003 for chondromalacia/patella-femoral syndrome.  

The Veteran filed claims seeking an increased rating for his bilateral knees as well as entitlement to service connection for a low back disability, and a psychiatric condition in September 2006.  A March 2008 rating decision, in pertinent part, granted service connection for the lumbar spine and assigned an initial rating of 20 percent.  The March 2008 rating decision, in pertinent part, also denied increased ratings for the bilateral knees.  The Veteran filed a "notice of disagreement" in June 2008 as to all issues denied in the March 2008 rating decision, to include the spine and bilateral knee ratings.  

On February 2010, the RO issued a rating decision awarding the Veteran a 40 percent increased rating for his low back disability and awarding the Veteran a separate 10 percent rating for left knee instability under diagnostic code 5257.  The February 2010 rating decision also awarded separate 0 percent (non-compensable) ratings for peripheral neuropathy of the left and right lower extremity respectively associated with the low back disability.  At the same time, the RO issued a Statement of the Case (SOC) denying any further separate ratings and/or increased ratings for the spine and left knee and the SOC also addressed the remaining claims on appeal, denying them once again on the merits.  

A subsequent April 2010 rating decision denied the Veteran's claim seeking entitlement to service connection for PTSD.

In June 2010, the Veteran's representative at that time filed an NOD on his behalf disagreeing with the February 2010 and April 2010 rating decisions, specifically identifying the 40 percent rating for the lumbar spine disability, the separate 10 percent rating for left knee instability, non-compensable ratings for the bilateral lower extremity peripheral neuropathy, and the PTSD issue.  No other issues found on the February 2010 Statement of the Case were identified and the representative only mentioned the February 2010 rating decision (and April 2010 rating decision) specifically.  The RO issued an SOC in January 2013 as to those five identified issues only.  

The Veteran's representative promptly filed a substantive appeal Form 9 in February 2013 appealing "all" issues found on the SOC.  Therein, the Veteran's representative also argued that all psychiatric conditions should be considered and not merely PTSD.  Specifically, the Veteran claimed he had depression as a result of chronic low back and knee pain.  While this February 2013 statement was timely in appealing the issues raised in the January 2013 SOC, it was untimely to reach the issues found in the February 2010 SOC, three years prior.  See 38 C.F.R. § 20.200, 20.302 (2014) (a substantive appeal must be filed within one year of the rating decision or within sixty days of the SOC, whichever is later).

Shortly thereafter, the RO issued a June 2013 rating decision awarding the Veteran a temporary total rating for his left knee from October 2, 2012 to November 30, 2013 following surgery.  As of December 1, 2013, the RO assigned the Veteran a 30 percent rating under Diagnostic Code 5055 for surgical residuals of his left knee discontinuing the prior left knee ratings, to include the 10 percent rating for instability.  The Veteran did not appeal this rating decision. 

In the interim, the Veteran claimed his service-connected disabilities, specifically his back and bilateral knees, render him unemployable in a December 2014 statement.  This issue was denied by the RO in a February 2015 rating decision.  Although the Veteran did not specifically appeal the 2015 decision, the Board finds the matter properly on appeal here as part and parcel to the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 446 (2009) (holding a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability).  Accordingly, the issue of entitlement to a TDIU is before the Board here.  Id.

In light of the procedural history and statements made by the Veteran and his representative on his behalf, the Board concludes the only issues timely on appeal here include the six issues enumerated on the first page of this decision.  With regard to the left knee issue in particular, the Board finds the Veteran only timely appealed the separate 10 percent instability rating, which was assigned effective December 28, 2009, and discontinued at the time the October 2, 2012 total evaluation was awarded.  The Board's discussion of the left knee rating, therefore, will be limited to the time frame prior to the October 2, 2012 total evaluation award. 

With regard to the psychiatric claim on appeal, although the Veteran originally filed this claim seeking entitlement to service connection for PTSD alone, in light of subsequent statements indicating depression secondary to other service-connected disabilities, this issue has also been appropriately recharacterized above to encompass any and all psychiatric diagnoses reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
  
With regard to representation, the Board notes the Veteran was previously represented by a private attorney.  In June 2013, prior to certification to the Board, the private attorney indicated he was withdrawing from the case.  The Veteran then, in May 2014, submitted a signed VA Form 21-22 identifying the Georgia Department of Veterans Services as his new representative.  The Board has indicated the change of representative above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the claims were certified to the Board on August 20, 2013.  Since that time, voluminous new evidence was received.  The Veteran submitted some new evidence with a waiver of local jurisdictional review in January 2014, but this waiver was not all encompassing.  The claims folder contains private and VA medical records through February 2015.  It appears that the RO, thereafter, readjudicated the claims in subsequent rating decisions.  Most recently, the claims folder contains a February 2015 rating decision continuing the 40 percent lumbar spine rating.  

The Board notes that after the Veteran has perfected an appeal as to the issues, as is the case here, the RO is to issue Supplemental Statements of the Case to address and consider newly submitted evidence.  After certification to the Board, moreover, the RO should not be readjudicating the claims at all.  

In light of the new evidence, all issues need to be considered anew in a Supplemental Statement of the Case considering all the evidence since the last January 2013 SOC.  

An April 2015 document in the file indicates the Veteran had at some point in time filed a claim seeking Social Security Administration (SSA) disability benefits and the claim was denied.  In light of this notice, the RO/AMC must contact the SSA and obtain any and all records associated with the Veteran's claim and denial.  

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from January 2014 to the present.

The new evidence also triggers the need for additional development for some of the issues as outlined below.

Service Connection (Psychiatric Condition)

The Veteran contends that he has PTSD as a result of MST and general military stress serving overseas.  In February 1990, the Veteran contends he watched a fellow soldier fall off a pole during a climbing exercise and break her back.  Sometime in July 1990, while stationed in Korea, the Veteran contends he was sexually assaulted and raped.  He further indicates nightmares related to service in Saudi Arabia.  While the Veteran's various duty assignments are confirmed in his personnel records, no specific incident could be verified.  The Veteran also concedes he was never in combat situations or witnessed combat while overseas.  

In the alternative, the Veteran claims he has depression as a result of his chronic joint pain stemming from service-connected spine and knee disabilities.  His VA outpatient treatment records do include a positive depression screening in December 2011 associated with "chronic pain."  

The RO/AMC never considered other psychiatric diagnoses or this alternative, secondary, theory.  As such, the RO/AMC must send corrective notice to the Veteran explaining the laws and regulations necessary to substantiate secondary service-connection claims.  Specifically, a disability proximately caused or aggravated by another service-connected disability shall be service connected.  See 38 C.F.R. § 3.310 (2014).

In light of the evidence described above and the missing records, the Board concludes a VA examination is warranted to ascertain whether any of the Veteran's current psychiatric diagnoses are related to his military service.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has never been afforded a VA examination in connection with this claim.

Increased Ratings (Spine)

The Veteran was last afforded a VA examination for the lumbar spine in September 2014, less than one year ago.  Since that time, the claims folder indicates another examination was scheduled for April 11, 2015.  To the extent this examination occurred, no such record is currently on file.  The RO/AMC must make efforts to obtain this VA examination (to the extent it exists).

Increased Rating (Peripheral Neuropathy Bilateral Lower Extremities)

In addition to the reasons already mentioned above, the bilateral lower extremities issues on appeal most also be remanded to provide the Veteran an adequate and current VA examination.

In a December 2009 VA examination, the examiner found it "probable" that the Veteran had damage of the Superficial Peroneal Nerve causing peripheral neuropathy of the bilateral lower extremities.  Aside from a pin prick and feather test, however, no official EMG testing was done.  Based on this examination, the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities, assigned non-compensable ratings.  

Since that time, the Veteran has been afforded VA examinations for the spine with "normal" neurological testing in February 2012 and September 2014.  In February 2012, the examiner noted a diagnosis of metatarsalgia of the bilateral feet with complaints of "severe" pain, but found no evidence of sensory impairment on physical examination.  Again, no EMG testing was done.  In September 2014, the examiner found no evidence of radiculopathy or any other neurological abnormality on physical examination, but once again no official EMG diagnostic testing was done. 

The Veteran's service treatment records and post service records show a lengthy history of bilateral foot pain.  It is unclear, however, if the foot pain is truly neurological in character or perhaps related to some orthopedic problem.  With regard to the Veteran's service connected peripheral neuropathy of the bilateral lower extremities, there is insufficient evidence to rate the claims here.  A new VA examination is necessary, to include EMG diagnostic testing to fully resolve what, if any, is the neurological impairment.  The examiner is also asked to resolve what subjective complaints are truly attributable to the service connected neurological impairment versus some unrelated orthopedic bilateral foot problem. 

Increased Rating (Left Knee Instability)

As an aside, the Board notes since the left knee appeal is limited in scope and time, a new VA examination is unnecessary.  Rather, the RO/AMC must ensure that all relevant and identified records are obtained relevant to the Veteran's left knee instability prior to October 2, 2012.

TDIU

In light of the Veteran now claiming a total disability rating based on individual unemployability (TDIU), the RO/AMC must ensure all proper development of this claim is completed on remand, to include obtaining a medical opinion with regard to his employability in light of his service-connected disabilities.  The Board further notes that this claim is "inextricably intertwined" with the other issues on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's other claims being remanded here. 

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking a total disability rating based on individual unemployability, and a claim of entitlement to service connection for any acquired psychiatric condition (to include, but not limited to posttraumatic stress disorder and depression), claimed secondary to military sexual trauma or, alternatively, secondary to service-connected disabilities.  

2.  Ask the Veteran to identify any and all sources of treatment for his psychiatric, lumbar spine, and bilateral lower extremities peripheral neuropathy disorders and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC from January 2014 to the present and, in particular, the April 2015 VA spine examination.  Ask the Veteran to identify any and all sources of treatment for his left knee prior to his October 2, 2012 surgery and obtain any identified records not currently in the claims folder.  All efforts to obtain VA records should be fully documented.  

If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO/AMC should notify the Veteran of the records that were requested, the steps taken to obtain them, that the claims will be rating based on the evidence available, and that if the records are later submitted or obtained the claims may be readjudicated.

3.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA psychiatric VA examination to determine the nature and likely etiology of any found psychiatric diagnosis.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's description of in-service stress and military sexual trauma.  The examiner should also consider the Veteran's description of symptoms in service and since service as well as post-service treatment records noting a positive depression screen associated with chronic pain. 

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  The RO/AMC must alert the examiner as to any stressors objectively verified, if any.  

With regard to each psychiatric diagnosis rendered, the examiner is asked to provide an opinion as to whether any psychiatric diagnosis is at least as likely as not (50 percent probability or more) that is began in service, was caused by service, or is otherwise related to service, to include his descriptions of military stress and sexual assault.

If not, the examiner is also asked to provide an opinion as to whether any psychiatric diagnosis is at least as likely as not (50 percent probability or more) caused or aggravated by chronic pain from his service-connected spine and knee disabilities. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

5.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate neurological VA examination to determine the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities, to include confirming the peripheral neuropathy diagnoses by EMG testing.  

The examiner is directed to consider the conflicting diagnoses of "probable" superficial peroneal nerve abnormality causing peripheral neuropathy of the bilateral lower extremities diagnosed in a December 2009 VA examination versus "normal" neurological evaluations in February 2012 and September 2014 VA examinations. The examiner is also to consider and reconcile the February 2012 VA examiner's diagnosis of "metatarsalgia" of the bilateral feet, as well as well-documented bilateral feet complaints throughout the service treatment records.  The 2012 VA examiner further noted subjective complaints of "severe" pain in the bilateral lower extremities despite no neurological impairment found on examination.

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished, to include EMG testing.  All pertinent symptomatology and findings should be reported in detail.  The examiner is asked to specify whether neurological abnormality is found and, if so, the specific nerve-root involvement; whether there is partial or impartial paralysis and, if impartial, whether it is mild, moderate, moderately severe, or severe.

The examiner must also elicit a full work and educational history from the Veteran.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional impact that the Veteran' service connected disabilities (to include his lumbar spine, peripheral neuropathy, and bilateral knees) have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC) considering all evidence since the last January 2013 SOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




